Citation Nr: 1418923	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  07-39 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Virginia Gerard-Brady, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran had active service from August 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Buffalo, New York.

This matter was previously before the Board in November 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.
 
The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

The Board in its prior remand required examinations to clarify certain facts particular to each claim, and for etiology opinions.  For the skin disorder claim, the Board noted that service records reflected treatment for a skin disorder, but it was not clear from the record whether a current skin disorder was etiologically related to service.  For the multiple sclerosis claim, the Board noted that it was not clear from the record that the Veteran had multiple sclerosis.  VA examinations were obtained in December 2011, and for each examination the examiner opined that the Veteran's claimed current disability (current skin disorder or multiple sclerosis) was unlikely to be related to service.  The reports provided opinions that the in-service skin disorder had resolved and the current skin disorder was unrelated to service; and that the Veteran did have multiple sclerosis but multiple sclerosis did not manifest for many years post service (beyond the seven-year-post-service presumptive period for multiple sclerosis) and was unlikely related to service.  

Nevertheless, the Board, in its November 2011 Remand, asked the examiners to address specific facts of record as they may relate to any etiological link to the claimed disorders, and the examiners failed to address these facts as the Board had directed.  These failures constitute substantial non-compliance with the Board's November 2011 remand as to both appealed issues, so that remand is now required for either addenda to the December 2011 examinations to address the unaddressed facts, or for additional examinations.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for her asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the opportunity to submit additional evidence or argument in furtherance of the appealed claims.  

2.  With the Veteran's authorization and assistance, as appropriate, the agency of original jurisdiction shall obtain any unobtained VA treatment records and any additional relevant private treatment records, in furtherance of the claims.  Requests, responses, and records received must be associated with the record.  

3.  Thereafter, the agency of original jurisdiction shall return the claims file to the VA examiner who conducted the dermatology examination for compensation purposes in December 2011.  The claims file and access to records contained within Virtual VA must be provided to the examiner for review.

Each examiner shall be informed that opinions previously requested must again be addressed, but this time the examiner must additionally address the following, which the examiner failed to address with sufficient completeness in the December 2011 examination report:  

(a)  For any dermatological disorder present during the period of claim from March 2005 up to the present, the examiner must address whether it is at least as likely as not that the disorder had its onset during service or is otherwise etiologically related in any way either to her active service from August 1980 to August 1983, or to any event during active service, to include an alleged in-service exposure to unspecified "environmental" agents.  

(b)  When addressing these questions, the examiner must comment on the Veteran's post-service clinical notations that the Veteran developed a reaction to plastics in post-service work.

Also when addressing these questions, the examiner must address the Veteran's in-service dermatological symptoms.  In so doing, the examiner must expressly acknowledge that the Veteran is competent to address (current and past) symptoms of disease or disability.  

(c)  The examiner is advised that the examiner's prior failure to address, in the December 2011 examination report, the alleged unspecified "environmental" agents in service; failure to address the post-service clinical notations that the Veteran developed a reaction to plastics in post-service employment; and failure to explicitly acknowledge that the Veteran is competent to report onset and ongoing nature of symptoms of disability, rendered the medical report from the December 2011 examination inadequate based on substantial non-compliance with the Board's remand instructions, necessitating return of the case for the requested examination responses.  

(d)  Any opinion expressed must be accompanied by a complete rationale.  If the opinions, as requested above, cannot be provided without resort to speculation, the examiner must so state and must provide a rationale why the opinion and supporting rationale cannot be provided.  

4.  Thereafter, the agency of original jurisdiction shall  return the claims file to the VA examiner who conducted the multiple sclerosis examination for compensation purposes in December 2011.  The claims file and access to records contained within Virtual VA must be provided to the examiner for review.  The examiner shall be informed that opinions previously requested must again be addressed, but this time the examiner must additionally address the following, which the examiner failed to address with sufficient completeness in the December 2011 examination report:  

(a)  For any multiple sclerosis or other demyelinating neuropathic disease present during the period of claim from March 2005 up to the present, the examiner must address whether it is at least as likely as not that the disorder had its onset during service or is otherwise etiologically related in any way either to her active service from August 1980 to August 1983.

The examiner must also address whether it is at least as likely as not that the disease was present, including any manifestations of the disease, within seven years of the Veteran's service separation, and hence between August 1983 and August 1990.  

(b)  When addressing these questions, the examiner must comment on the Veteran's in-service dermatological symptoms and her in-service headaches, as possible early manifestations of multiple sclerosis or other demyelinating disease.

Also when addressing these questions, the examiner must address any symptoms of demyelinating disease which the Veteran alleges were present in service.  

In so doing, the examiner must expressly acknowledge that the Veteran is competent to address (current and past) symptoms of disease or disability.  

(c)  The examiner is to be advised that the examiner's prior failure to address, in the December 2011 examination report, the Veteran's symptoms in service as they may reflect onset of demyelinating disease in service; and failure to explicitly acknowledge that the Veteran is competent to report onset and ongoing nature of symptoms of disability, rendered the medical report from the December 2011 examination inadequate based on substantial non-compliance with the Board's remand instructions, necessitating return of the case for the requested examination responses.  

(d)  Any opinion expressed must be accompanied by a complete rationale.  If the opinions, as requested above, cannot be provided without resort to speculation, the examiner must so state and must provide a rationale why the opinion and supporting rationale cannot be provided.  

5.  If the requested addenda to either of the December 2011 examinations are not satisfactorily obtained, then new examinations must be conducted by appropriate physicians with sufficient expertise to address the medical questions posed.  The above-listed instructions and questions must be respectively carried out and addressed by the examiners upon examinations addressing the nature and etiology of the claimed skin disorder or multiple sclerosis.  

6.  The agency of original jurisdiction must then review the claims file and Virtual VA and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.

If further action is required, it should be undertaken prior to further claims adjudication.  If the appeal is returned to Board without compliance of the Remand directives, another remand will likely result. Stegall, 11 Vet. App. at 271.

7.  The agency of original jurisdiction shall then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for a response.  

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



